Holmes, C. J.
This is a complaint under St. 1891, c. 58, amended by St. 1896, c. 377, for having in possession with intent to sell a compound (oleomargarine) in imitation of yellow butter and not produced from unadulterated milk or cream. This is a new offence, distinct from any created by earlier statutes. Commonwealth v. Huntley, 156 Mass. 236, 238, 239. The act of 1891 provides for inspectors of milk taking samples of butter suspected under this statute, and does not require the preservation of a portion before analysis, as is required by St. 1884, c. 310, § 4. We are content to assume that the last named section refers to cases of suspected butter as well as to cases of milk, but, if so, the cases referred to are cases arising under earlier statutes, and we do not see any sufficient ground for interpreting either § 4 as purporting to embrace samples that should be taken under future legislation, or the act of 1891 as impliedly adopting § 4 of the act of 1884. Whether § 4 has been repealed with regard to the cases of *69suspected butter to which it may apply, as it has been repealed with regard to milk, (Commonwealth v. Kenneson, 143 Mass. 418,) it is unnecessary to decide. Exceptions overruled.